Citation Nr: 0800517	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of service connection for 
coronary artery disease, as secondary to diabetes mellitus, 
type II.

2.  Entitlement to restoration of a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to restoration of Dependents Educational 
Assistance under 38 United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In this decision the RO severed service 
connection for coronary artery disease, as secondary to 
diabetes mellitus, type II, based on clear and unmistakable 
error (CUE).  The RO also severed the grant of a TDIU and 
Dependents Educational Assistance under Chapter 35 on the 
basis of CUE.  

In September 2007, the veteran testified before the 
undersigned at a Board hearing at the RO.  A transcript of 
that hearing has been incorporated into the claims file.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO granted 
service connection for coronary artery disease, a TDIU, and 
Dependents Educational Assistance under Chapter 35.

2.  In a September 2003 rating decision, the RO proposed to 
sever service connection for coronary artery disease as well 
as sever the TDIU and Dependents Educational Assistance under 
Chapter 35. 

3.  In February 2004, the RO severed service connection for 
coronary artery disease and severed the TDIU and Dependents 
Educational Assistance under Chapter 35.

4.  When the RO granted service connection for coronary 
artery disease as well as the TDIU and Dependents Educational 
Assistance under Chapter 35, it erroneously misinterpreted 
the medical opinion of a VA examiner in September 2002; 
however, it is not undebatable, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error in light of all the evidence of 
record, and thus the grant of service connection for coronary 
artery disease as well as the TDIU and Dependents Educational 
Assistance under Chapter 35 was not clearly and unmistakably 
erroneous.


CONCLUSIONS OF LAW

1.  Severance of service connection for coronary artery 
disease was not proper, and restoration of service connection 
for this disability is warranted.  38 U.S.C.A. §§ 1110, 
5109A, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 
3.303, 3.105(d) (2007).

2.  Severance of the grant of a TDIU was not proper, and 
restoration of the TDIU is warranted.  38 U.S.C.A. §§ 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d), 
3.340. 3.341, 4.16 (2007).

3.  Severance of the grant of Dependents Educational 
Assistance under Chapter 35 was not proper, and restoration 
of this benefit is warranted.  38 U.S.C.A. §§ 3510, 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d), 
3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

However, the Board need not consider the question of VCAA 
compliance since there is no detriment to the veteran as a 
result of any VCAA deficiencies in view of the fact that the 
full benefits sought by the veteran as to these issues are 
being granted by this decision of the Board.  The RO will 
have the opportunity to address the issue of the appropriate 
effective date of the award at the time it implements the 
Board's decision.  See Dingess, supra.  At this time, any 
defect is harmless error.   

II.  Analysis

Facts

In April 2002, the veteran filed a claim of service 
connection for diabetes which he said began in 1995, and for 
hypertension and coronary artery disease.  He also filed a 
claim for a TDIU.  

In June 2002, the RO received private medical records from 
Duck Sung Chun, M.D., dated from August 1996 to December 
2002.  These records diagnose the veteran as having coronary 
artery disease in September 1996 and show that he underwent 
an angioplasty and stent placement.  They also reflect 
diagnoses in August 2000 of dyspnea on exertion due to 
anemia, coronary heart disease and diabetes mellitus.  

In a July 2002 rating decision, the RO granted service 
connection for diabetes secondary to herbicide exposure and 
assigned a 20 percent evaluation effective in July 2001.

During a VA examination in September 2002, the veteran 
reported that he had been diagnosed as having myasthenia 
gravis two years earlier.  He said he was currently out on 
disability from his factory job and had not been able to work 
since being diagnosed with myasthenia gravis in 2000.  
Regarding his claimed heart disability, the veteran said that 
he had two angioplasties, one in August 1996, and one in 
August 2000.  He reported being diagnosed as having diabetes 
mellitus six years earlier.  The examiner diagnosed the 
veteran as having diabetes mellitus with current medications 
fairly well-controlled, and coronary artery disease.  He 
reported that there were multiple risk factors for the 
veteran's coronary artery disease besides his diabetes, 
including a heavy smoking history of two to three packs per 
day and cigar smoking, plus a history of hypertriglyceridemia 
for which the veteran was currently taking medications.  The 
examiner went on to opine that the veteran's heart condition 
and coronary vascular disease "is less likely as not" due 
to the diabetes mellitus.  He also opined that the veteran's 
hypertension and essential hypertension were "less likely as 
not" due to diabetes mellitus II.  

In November 2002, the RO granted service connection for 
coronary artery disease and assigned a 100 percent evaluation 
effective in July 2001.  The RO stated that it was the 
examiner's opinion that the veteran's coronary artery disease 
was "at least as likely as not due to [the veteran's] 
diabetes mellitus."  The RO also granted a TDIU effective in 
July 2001 and Dependents' Educational Assistance also 
effective in July 2001.  

In September 2003, the RO proposed to terminate service 
connection for coronary artery disease and a TDIU and 
Dependents' Educational Assistance on the basis of clear and 
unmistakable error.  The RO explained that the VA examiner 
had opined that the veteran's coronary artery disease was not 
at least as likely as not secondary to diabetes mellitus, 
Type II.  
 
In October 2003, the RO received a September 2003 letter from 
Lorinna Shniter, M.D., stating that the veteran was her 
patient and had been diagnosed as having diabetes since 
October 1998 and coronary artery disease since 1996.  

Along with the veteran's Notice of Disagreement, dated in 
December 2003, the veteran's representative submitted various 
medical articles which indicate an increased risk of heart 
disease and heart attacks in people who have diabetes.  He 
also submitted a November 2003 letter from Dr. Chun reporting 
that the veteran underwent angioplasty in November 1994 and 
stenting in August 1996 of the right coronary artery.  Dr. 
Chun stated that risk factors for coronary artery disease 
included diabetes mellitus, hypertension and previous tobacco 
use.  He went on to report that diabetes mellitus was a major 
contributing risk factor to the development of cardiovascular 
disease, including coronary artery disease and acute 
myocardial infarction.

In February 2004, the RO severed service connection for 
coronary artery disease and severed the TDIU and Dependents 
Educational Assistance under Chapter 35.

In a March 2005 rating decision, the RO severed service 
connection for hypertension.  

In July 2006, the RO received records from the Social 
Security Administration showing that the veteran was found to 
be medically disabled as of August 2000 due to a primary 
diagnosis of "other disorders of the nervous system" and a 
secondary diagnosis of "chronic ischemic heart disease with 
or without angina".  The underlying medical records reflect 
diagnoses of cardiac artery disease in 1998.  There is also 
an October 1998 lab report noting that the veteran was a new 
diabetic.  

During a Board hearing in September 2007, the veteran 
testified that he was diagnosed as having coronary artery 
disease in 1996 and diabetes around 1992 or 1994.  He said he 
would submit private medical statements that his coronary 
artery disease was either caused or aggravated by his 
service-connected diabetes.   

Law and Discussion

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  The Court has 
held that 38 C.F.R. § 3.105(d) places the same burden of 
proof on VA when it seeks to sever service connection as 38 
C.F.R. § 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  See Baughman, 
supra. 

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.' It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  However, it has been held that although 
the same standards apply in a determination of CUE in a final 
decision under section 3.105(a) and a determination as to 
whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award. Daniels, 10 Vet. App. 
at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Upon review, in regard to the issuance of the proposed rating 
decision and notice of severance, it appears that VA has 
complied with relevant due process considerations with 
respect to the severances, and the veteran has not contended 
otherwise.  See 38 C.F.R. § 3.105(d).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2007).  Service connection may also be 
established where it is shown that the disability for which 
the claim is made was chronically worsened due to service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2007).

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled due to service- 
connected disability.  See 38 U.S.C.A. § 3501; C.F.R. §§ 
3.807, 21.3020, 21.3021.

In the instant case, when the RO granted the veteran's claim 
for service connection for coronary artery disease in 
November 2002, the only medical nexus opinion evidence in the 
claims file was the September 2002 VA examiner's opinion 
which weighed against the veteran's claim.  That is, the 
examiner stated that it was "less likely as not" that the 
veteran's heart condition and coronary vascular disease were 
due to his diabetes mellitus.  In light of this opinion and 
the lack of any medical evidence to the contrary, it was 
clearly error for the RO in November 2002 to grant service 
connection for coronary artery disease.  In this regard, the 
RO incorrectly stated when granting the claim that the 
September 2002 VA examiner opined that the veteran's coronary 
artery disease was "at least as likely as not due to [his] 
diabetes mellitus."

Notwithstanding the above error, the Board cannot conclude 
that it was the kind or error, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  This is due to the 
somewhat confusing language that the September 2002 VA 
examiner did use, i.e., "less likely as not", in addition 
to the examiner also stating that the veteran had multiple 
risk factors for his coronary artery disease, to include 
diabetes.  In other words, it is debatable whether this 
opinion meets the legal standard of proof (at least as likely 
as not) required for severance.  This is especially so when 
considering evidence submitted subsequent to the November 
2002 adverse rating decision which VA must consider.  See 
Daniels v. Gober, 10 Vet. App. 474, 480 (1997).  Such 
evidence includes medical articles that support a nexus 
between diabetes and an increased risk for developing 
coronary artery disease.  There is also Dr. Chun's November 
2003 statement that diabetes mellitus is a major contributing 
factor to the development of cardiovascular disease, 
including coronary artery disease and acute myocardial 
infarction.  

Based on the foregoing, while ample doubt does exist 
regarding a nexus between the veteran's coronary artery 
disease and service-connected diabetes, the Board cannot 
conclude without debate that the November 2002 decision would 
have been manifestly different, and that the grant of service 
connection for coronary artery disease was clearly and 
unmistakably erroneous.  Accordingly, the burden of proof 
required for severance of this disability has not been met.  
It thus follows that the burden of proof required for the 
RO's severance of the grant of the TDIU and Dependents' 
Educational Assistance under Chapter 35 in November 2002 has 
also not been met.  As severance was not proper, restoration 
of service connection for coronary artery disease, a TDIU, 
and Dependents' Educational Assistance under Chapter 35 is 
warranted.


ORDER

Service connection for coronary artery disease is restored.

The award of a TDIU is restored.

Dependents' Educational Assistance under Chapter 35 is 
restored.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


